Citation Nr: 1636245	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-32 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating higher than 30 percent for migraine headaches.

2. Entitlement to service connection for heart burn.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1996 until March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA. 

A hearing at the Central Office was conducted in June 2016 by the undersigned Veterans Law Judge (VLJ). The Board notes that the heartburn claim was withdrawn at the hearing and that there is no longer any case and controversy regarding that claim. 


FINDING OF FACT

The Veteran's migraine headaches have produced impairment comparable to prostrating attacks up to twice a week and have produced impairment comparable to or approaching very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

1. The Veteran's migraine headaches have met the criteria for a higher disability rating of 50 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10 ,4.124a, Diagnostic Code 8100 (2015).

 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating 

The Veteran is seeking a disability rating higher than the existing 30 percent rating for his migraine headaches. In a March 2010 rating decision, the RO granted service connection for migraine headaches and assigned a 0 percent disability rating effective August 7, 2009. The Veteran appealed that rating. In a December 2015 rating decision, the RO increased the initial rating to 30 percent effective February 17, 2015. The Veteran appealed that rating. In a February 2016 rating decision, the RO assigned an earlier effective date for the 30 percent rating to August 7, 2009. The Veteran has continued to appeal the rating, seeking a rating higher than 30 percent.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the rating schedule, a 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months. A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months. A 0 percent rating is assigned with less frequent attacks. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran presented to the hearing with dark sunglasses and testified that he has migraine headaches 2-3 times a week. He claims the attacks are prostrating and interfere with his memory. In addition to frequency and duration, the Veteran testified about economic consequences of the migraines. He testified that he worked up until September 2014 as a finance analyst but reported that his condition affected his job performance. He additionally noted that he was allowed to work from home since 2008 but missed sometimes four days a week of work despite this accommodation. Finally, the Veteran reported frequent hospitalization for his condition as recently as December 2015. 

The November 2015 VA examiner noted that the Veteran reported headaches once or twice a week which will last half a day. The Veteran reported triggers such as changes in the weather. He also noted blurred vision with occasional spots. In terms of characteristic prostrating attacks, the Veteran reported that he has these approximately once a month. While the reports to the examiner are of slightly less severity than what the Veteran reported at the hearing, there is nothing to suggest that he is being dishonest in describing the severity of the condition. Indeed, he has a long history of debilitating headaches with an increasing severity.    

Moreover, there is additional lay evidence to support severe economic inadaptability that is at least partially due to the Veteran's migraine headaches. The Veteran submitted a letter from a physician from February 2011 which asked that the Veteran be given telework due to depression, sleep apnea and myofascial pain. The Veteran submitted a buddy statement from a co-worker dated in September 2009 that indicates that the Veteran misses work for illness and doctor's appointments and is frequently tired. The Veteran also reported to a treatment provider in September 2009 that he misses work due to a combination of foot pain, joint pain and respiratory problems.   The Veteran has a significant headache disability and the evidence does support a finding that the migraines are productive of severe economic inadaptability; therefore a rating of 50 percent is  warranted. 

Finally, the evidence in this case does not show such an "exceptional disability picture" that the available schedular evaluation for the service-connected disabilities is inadequate. While the Veteran reported frequent hospitalization, there is no evidence that the Veteran was hospitalized for this condition. Additionally, the severe economic inadaptability is already supported by the rating criteria. Moreover, the rating criteria adequately address the Veteran's symptoms.  


II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in an August 2009 letter.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with a VA examination which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his migraine headaches.   








ORDER

Entitlement to a higher rating of 50 percent for migraine headaches is granted. 

The service connection claim for heart burn is dismissed. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


